Citation Nr: 1439123	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE


1.  Whether the reduction of the Veteran's 10 percent evaluation for a, to 0 percent effective June 1, 2013 was proper.

2.  Entitlement to an increased evaluation for a laceration, left thumb metacarpophalangeal with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a rating greater than 10 percent.  A March 2013 rating decision subsequently reduced the rating to noncompensable (0 percent) from June 1, 2013.

The Veteran testified in August 2013 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.


FINDINGS OF FACT

1.  In a December 2012 rating action, the RO proposed the reduction of the schedular disability rating for a laceration, left thumb metacarpophalangeal with residual scar, which had been evaluated as 10 percent disabling since July 2005.  

2.  In a March 2013 rating decision, the RO reduced the disability rating for the service-connected laceration, left thumb metacarpophalangeal with residual scar, to 0 percent, effective June 1, 2013

3.  The evidence of record does not show that the Veteran's laceration, left thumb metacarpophalangeal with residual scar, had sustained improvement.  

4.  The limitation of motion of the Veteran's left thumb is not caused by the Veteran's laceration, left thumb metacarpophalangeal with residual scar.
CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for a laceration, left thumb metacarpophalangeal with residual scar, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5228 (2013).
 
2.  The criteria for a rating in excess of 10 percent for a laceration, left thumb metacarpophalangeal with residual scar, have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Diagnostic Code 5228 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA notice in this case was accomplished by an August 2010 letter.  The records identified as relevant have been obtained, and the Veteran was examined in connection with his appeal.  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds it may proceed to adjudicate the claims based on the current record.  

II.  Reduced Rating and Increased Rating

The provisions of 38 C.F.R. § 3.105(e) (2013) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 to 0 percent for a laceration, left thumb metacarpophalangeal with residual scar, were properly carried out by the RO.  In December 2012, the RO notified the Veteran of a proposed rating reduction issued in a rating decision earlier that month.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a March 2013 rating decision, in which the rating was reduced from 10 to 0 percent, effective June 1, 2013.  The RO informed the Veteran of this decision by a letter dated March 4, 2013.

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, such as here, the rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).

The reduction in the percentage rating was made effective on June 1, 2013.  The 10 percent evaluation had been in effect for more than five years.  Therefore, compliance with the provisions of 38 C.F.R. § 3.344 is required.

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants an evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  An evaluation of 20 percent is awarded for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. Id.

The original award of service connection for the disability at issue was granted in a December 2005 rating action.  The Veteran was assigned a 10 percent rating based on the presence of painful limitation of motion.  The evidence added to the record, which include the reports of VA examinations conducted since then, does not satisfactorily show that symptom has abated.  Given that, it may not be concluded that sustained improvement in the disability has occurred.  Accordingly, the 10 percent rating is restored effective from June 1, 2013.  

As to whether a rating in excess of 10 percent is warranted, the evidence shows that the underlying basis for the current limitations is a consequence of arthrodesis performed in September 2010.  [Arthrodesis is the surgical fixation of a joint.  See Dorland's Illustrated Medical Dictionary, 27th edition (1988).] A number of medical opinions were obtained to ascertain whether that procedure was a consequence of the service connected laceration.  The majority of the opinions were that this condition is not related to the Veteran's service connected disability.  (See VA examination reports dated in December 2010, and November 2012.  The one more favorable opinion dated in May 2012, was stated in speculative language that the service injury, "may have some additive negative effect;" and therefore is not considered as probative as the others.)  Since the greater weight of the evidence shows the present limitations are not medically related to the service connected disability, a basis upon which to award an increased rating has not been presented.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for a laceration, left thumb metacarpophalangeal with residual scar, is restored, effective June 1, 2013.

An evaluation in excess of 10 percent for a laceration, left thumb metacarpophalangeal with residual scar is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


